Citation Nr: 9905713	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1945 to May 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim seeking 
entitlement to service connection for a stomach disorder.

The veteran's claim was remanded by the Board in July 1996 
and in June 1998.  In its July 1996 remand, the Board 
referred the issue of entitlement to service connection for 
gouty arthritis to the RO.  As such claim has yet to be 
developed, the issue is again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current stomach disorders are not related 
to a disease in service.  


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).




EASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in May 1945 
and at separation in May 1946, the veteran's abdomen and 
viscera were evaluated as normal.  

The veteran was hospitalized at the VA hospital in Perry 
Point from July 17, 1950, to August 3, 1950.  The veteran 
stated that in 1945 he had lower abdominal pain associated 
with fainting spells and excessive sweating.  At the time of 
admission in July 1950, the veteran described identical 
symptoms to those he had five years prior.  Diagnosis at 
discharge was anxiety reaction with somatic features, 
moderate, manifested by recurrent anxiety attacks and 
headaches, in a mildly schizoid personality.  

The veteran was seen by Dr. T. in November 1950 for cardiac 
complaints.  The physician determined that the veteran's 
abdomen did not have any viscera palpable.  

The veteran underwent a VA examination in December 1950 for 
complaints not dealing with the veteran's stomach.  No 
mention was made of any stomach problems of the veteran's.  

Dr. H. R. submitted a letter dated in April 1965.  In such 
letter, he indicated that the veteran was first seen in 
November 1964 with a stated long history of duodenal ulcer.  
In November 1964, a vagotomy and pyloroplasty were performed.  

Dr. E. P. submitted a letter from May 1965.  In such letter 
he indicated that the veteran's initial symptoms persisted to 
the present time. 

Dr. E. P. submitted a letter dated "1 June".  However, it 
is not clear in what year the letter was written.  He stated 
that he saw the veteran for abdominal pain, inability to eat, 
and poor bowel action.  

Dr. P. S. submitted a letter from June 1965.  He stated that 
he thought the veteran had inadequate emptying of his stomach 
following his pyloroplasty and vagotomy and that his current 
problems were related to his vagotomy.  

Dr. E. P. submitted a medical affidavit for the State of 
Maryland dated July 1965.  He indicated that the veteran had 
an inability to eat, poor bowel action, gas formation, and 
weakness and loss of weight.  The physician indicated that 
the x-ray reports showed a small ulcer of the duodenum, which 
was improved after a pyloroplasty and vagotomy.  The 
physician's diagnosis was post vagotomy syndrome.  He 
indicated that he treated the veteran in July 1964, November 
1964, and May 1965.  He indicated that the veteran's 
prognosis was poor.  

The veteran underwent a VA examination in September 1965.  
The examiner's diagnosis was status post operative 
pyloroplasty and vagotomy for duodenal ulcer.  

By a decision dated September 1966, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to SSA benefits.  

The veteran underwent a VA examination in December 1967.  He 
described epigastric pain with no particular reference to 
food intake and intolerance to anything but very bland foods.  
Diagnosis was post-operative status, pyloroplasty and 
vagotomy.  

The veteran submitted VA Medical Center treatment records 
from January 1988 to February 1993.  Such treatment records 
show that the veteran was seen for a number of disorders and 
that his diet was discussed.  In July 1990, the veteran 
stated that he was not taking a certain medication because it 
was hard on his stomach.  

The veteran submitted a statement dated April 1994.  In such 
statement, he indicated that after having his tonsils removed 
in service that he experienced upper abdominal pains and 
difficulty digesting food.  He stated that he remained 
bedridden for approximately five or six additional weeks and 
was then released to duty with instructions for his officers 
to give him a minimum of one hour to consume each meal.  He 
indicated that he was hospitalized for five to six weeks at 
Perry Point and it was determined that he had a disability.  
He indicated that in the 1950s he worked at the Deers Head 
Hospital and received treatment for his stomach during those 
years.  He stated that during early 1960 his condition 
worsened and he underwent stomach surgery.  He asserted that 
the medicine he was given when he went to sick bay to be 
treated for a cold caused his stomach condition.  He stated 
that after the operation he made several attempts to return 
to gainful employment unsuccessfully.  

Dr. E. P. submitted a statement dated June 1994 wherein he 
indicated that he saw the veteran in July 1946 and that at 
that time the veteran suffered from severe headaches, nose 
bleeds, difficulty digesting food and the inability to 
tolerate milk.  He indicated that the veteran was placed on a 
low sodium bland diet with medication and that he and the 
staff at the Deers Head State hospital continued this 
treatment.  He indicated that the veteran's condition 
worsened during the mid 1960s when he underwent surgery for  
a duodenum peptic ulcer, extreme narrowing of the esophagus 
and other stomach malfunctions.  

The veteran was afforded a hearing before the RO in June 
1994, a transcript of which has been associated with the 
claims folder.  The veteran testified that while in service 
he stayed in sick bay for five or six weeks after having his 
tonsils removed and it was discovered that he had trouble 
digesting food.  The veteran stated that he was returned to 
duty with instructions that he be allowed one hour to digest 
his food.  He stated that he told the examining physician at 
discharge about his stomach.  He stated that after service he 
saw a private doctor a few times before going to the VA 
Medical Center in Perry Point in October 1946.  He indicated 
that a doctor told him that he should work in a civil service 
job and advised that he work at a state hospital in 
Salisbury.  He testified that he was hospitalized at Perry 
Point for five or six weeks and was not hospitalized there in 
1950.  The veteran stated that he worked in the dietary 
department at the state hospital with the understanding that 
he could see a doctor anytime he wanted to.  He stated that 
he saw a doctor every couple of days while working at the 
hospital and was given medication whenever he needed it.  He 
indicated that he received treatment for twelve to fifteen 
years at the hospital until he had an operation in the 1960s.  
He testified that he was currently still on medication for 
his stomach.  

In a statement dated June 1994, the veteran asserted that Dr. 
E. P. had not been practicing for many years, and therefore 
did not have any letterhead to put his statement on.  He 
indicated that all of Dr. E. P.'s records had been destroyed 
for several years.  

The veteran submitted a number of lay statements from 
February and March 1995.  

In February 1995, E. F., the veteran's brother, stated that 
the veteran never had problems with his stomach growing up, 
but that he did have problems when he returned from the Navy.  
He stated that he drove the veteran to "Paris Point" in 
October 1946 because he was unable to drive himself.  

In February 1995, A. W. stated that he had known the veteran 
since childhood and that after service in 1946 the veteran 
had trouble with his stomach.  

In February 1995, E. P. stated that he had known the veteran 
for most of his life.  He stated that shortly after leaving 
service, the veteran was unable to do physical work because 
of problems with his stomach.  

In March 1995, L. W. stated that he had known the veteran for 
over 60 years and that when the veteran was released from 
service in 1946 that the veteran had stomach problems.  

In March 1995, W. C. stated that he had known the veteran for 
over 50 years and that the veteran had problems with his 
stomach when he got out of the Navy in 1946.  

In March 1995, J. D. stated that he had known the veteran 
since 1939 and that he remembered in 1946 that the veteran 
frequently had trouble with his stomach.  He also indicated 
that he worked with the veteran at Deers Head State Hospital 
during the early 1950s, and remembered the veteran making 
frequent visits to the medical staff at the hospital and 
eating a special diet.  

In March 1995, M. H. stated that she knew the veteran when he 
was discharged from the Army and that he had problems with 
his stomach at that time and there were times when he had to 
go to the hospital.  

The Deer's Head Center submitted a letter dated October 1996.  
In such letter, they indicated that the veteran was employed 
at the Dietary Department there from September 1951 to July 
1965.  They indicated that medical records of the veteran's 
from that time were no longer available.  

In September 1996, the RO requested additional service 
medical records, including records from the USS Princeton 
from between 1945 and 1946.  Additional records were 
thereafter received, but they did not show that the veteran 
was treated for a stomach disorder.  

In September 1996, the RO requested all treatment records 
from the VA Medical Center at Perry Point from the mid - 
1940s on.  In response to such request, copies of treatment 
records from the VA Medical Center from September 1996 to 
April 1997 were submitted.  They show that the veteran's diet 
was discussed.  However, no other treatment records were 
submitted.

In July 1998, the Social Security Administration submitted 
copies of medical records, including letters from physicians 
and treatment records regarding the veterans' stomach 
condition. A number of letters were submitted from physicians 
from 1965 and 1966.  All of the letters referred to the 
veteran's gastrointestinal symptoms and how they affected his 
employment, but none of the letters placed the onset of the 
veteran's gastrointestinal symptoms earlier than 1962.  In 
particular, in a June 1966 letter, Dr. E. P. noted that the 
veteran had been under his medical observation since early 
1962 for vague gastrointestinal symptoms.  A report from 
November 1972 noted that the veteran had had stomach problems 
for 10 to 12 years.  The examiner's impression was peptic 
ulcer disease, post-op vagotomy and pyloroplasty, continuing 
GI disability. 


Analysis

The veteran's claim for service connection for a 
gastrointestinal disability is well grounded, meaning 
plausible, and the file shows that the VA has fulfilled its 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107 (a). (West 1991).

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including peptic ulcers, if such is shown to be manifested to 
a compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

The preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disability.  It is 
clear that the veteran has a current stomach disorder.  He 
underwent a vagotomy and pyloroplasty in November 1964 and he 
receives treatment for his stomach at the VA Medical Center.  
However, the evidence does not link such a disorder to a 
disease incurred in service, nor does it show that the 
veteran developed peptic ulcer disease within one year of 
leaving service.  

The veteran claims that he was seen in service for trouble 
digesting food and that he was allowed extra time to digest 
his food.  However, the service medical records do not make 
mention of any such treatment or directives.  In September 
1996 the RO attempted to obtain additional service medical 
records without success.  

Regarding post-service records, in a June 1994 letter, Dr. E. 
P. stated that he saw the veteran in July 1946 for various 
complaints, including difficulty digesting food and the 
inability to tolerate milk.  The veteran indicated that all 
of Dr. E. P.'s records had been destroyed.  It is important 
to note that in a June 1966 letter, Dr. E. P. noted that the 
veteran had been under his medical observation since early 
1962 for vague gastrointestinal symptoms.  In the July 1966 
letter, Dr. E. P. did not mention seeing the veteran any 
earlier than that.  

The veteran testified that he had been hospitalized at the VA 
hospital at Perry Point in October 1946.  The RO attempted to 
obtain these records without success.  There is a record 
showing that the veteran was hospitalized at the VA hospital 
in Perry Point with a complaint of lower abdominal pain, but 
this hospitalization record was from July 1950, not 1946.

The veteran has submitted a number of lay statements from 
family members and friends who stated that the veteran had 
stomach problems when he was discharged from service in 1946.  
The lay statements by the veteran and others are satisfactory 
to show that the veteran experienced stomach pain during and 
after service. However, the veteran along with the friends 
and family members are not physicians and lay persons are not 
competent to provide a diagnose of a specific stomach 
disorder in service or after service. Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The competent evidence, that is the medical evidence, does 
not show that the veteran was diagnosed with a stomach 
disorder until many years after service.  Dr. E. P. stated 
that he saw the veteran in July 1946; however he did not 
indicate that he diagnosed the veteran for a particular 
stomach disorder.  Treatment on one occasion several months 
after service is not evidence of continuity of symptomatology 
of a particular stomach condition.  It is true that the 
veteran and friends have testified that his symptomatology 
continued after service.  However, the medical evidence does 
not support a finding that the veteran had a chronic stomach 
disease in the years immediately following service.  Even the 
1950 hospitalization record does not diagnose a particular 
stomach disorder.  It is not until 1964 that the veteran was 
diagnosed with a duodenal ulcer, and the record does not 
include competent medical evidence relating the diagnosis to 
symptoms dating back as early as 1946 or 1947.  The evidence 
does not show that the veteran had a diagnosis of a peptic 
ulcer within one year of leaving service such that he could 
be granted service connection on a presumptive basis.  The 
evidence does not show that the veteran's current stomach 
disorders are related to a disease in service.  Accordingly, 
service connection is not available on a direct or 
presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a stomach disability, must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disability is 
denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

